DETAILED ACTION
This office action is in reply to applicant communication filed on November 30, 2022.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022.

Claims 1-20 have been amended.

Claims 1-20 are pending.

Response to Argument
Applicant’s arguments filed on November 30, 2022 with respect to the 35 U.S.C. 102/103 rejections have been fully considered but are moot in view of new ground(s) of rejection. 

Applicant’s arguments filed on November 30, 2022 with respect to the double patenting rejections have been fully considered and maintained until the terminal disclaimer filed to overcome the rejection.

Applicant’s argues that the prior art on record fails to teach the amended limitation, “…. a key identifier drived from the private key and uniquely identifying the private key” of the independent claims. However, upon further consideration a new ground(s) of rejection is made using newly discovered prior arts to Pahl (US Pub. No. 2015/0288514).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,205,709. Although the claims at issue are not identical, they are not patentable distinct from each other because the instant application and ‘709 are directed to a methods and systems for using a limited-use public/private key pair to encrypt and decrypt messages sent through an intermediary/access device. 

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,356,057. Although the claims at issue are not identical, they are not patentable distinct from each other because the instant application and ‘057 are directed to a methods and systems for using a limited-use public/private key pair to encrypt and decrypt messages sent through an intermediary/access device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7-8, 11, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez (US Pub. No. 2007/0180230) in view of Zhang (2005/0154895) and further in view of Pahl (US Pub. No. 2015/0288514).

	As per claim 1 Cortez discloses:
A verification server comprising: a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the verification server to perform operations including: receiving a request for a public key: (see the request from client to server in fig. 2 of Cortez).
Generating the public key, a private key that corresponds to the public key, and a key identifier, wherein the public key and the private key are limited-use keys; (abstract of Cortez,  a private "server-key", a public "client-key" and a server session ID are generated by the server, and the client-key and the session ID are sent to the browser with the code used to encrypt the message).
Transmitting the public key and the key identifier to the client device; (paragraph 69 of Cortez, the server A sends {n,e}, session ID string and encryption operation code across the communication channel to the client B browser).
Receiving, from the client device a message and the key identifier from the client device, wherein the message is encrypted using the public key; (client (browser) runs the encryption operation as shown in fig. 2 or Cortez using the received public key). Also see paragraph 69 of Cortez.
Retrieving the private key associated with the key identifier; and decrypting the message using the private key. (the server runs the decryption operation code using the private key corresponding to the public key as show in fig. 2 of Cortez). Also see paragraph 70 of Cortez.
Cortez teaches the method of generating a public key by the server based on the received request from the client (see Fig. 2 of Cortez) but fails to disclose:
Receiving, over a first network, from an access device, wherein the access device sends the request in response to an interaction with a client device and transmitting to the access device, wherein the access device transmits the key to the client device and Receiving over a second network, the message.
However, in the same field of endeavor, Zhang teaches this limitation as, (abstract of Zhang. a packet is received from the user device that includes a user device public key, by the second network via the first network. A session key is sent from the second network to the user device, via the first network, when a source Internet Protocol (IP) address associated with the packet falls into a range allocated to the first network. The session key is encrypted with the user device public key. The user device decrypts the session key using a private key and uses the session key thereafter to access the second network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cortez and include the above limitation using the teaching of Zhang in order to communicate the message using a secured and verified network to the server. 
The combination of Cortez and Zhang teaches the method of retrieving the private key associated with the key identifier; and decrypting the message using the private key (see Fig. 2 of Cortez) but fails to disclose:
A key identifier derived from the private key and uniquely identifying the private key and searching a database to identify the key identifier and extract the associated private key.
However, in the same field of endeavor, Pahl teaches this limitation as, (paragraph 386 of Pahl, the key server may generate an identifier of the private key and associate it with the private key part. For example, the identifier may be hash value generated as a result of a hash function over the private key) and (paragraph 279 of Pahl, in one embodiment, the key server 1630 stores or has access to private keys for multiple domains and/or zones, which may be owned or controlled by different entities. For example, the key server 1630 may store or have access to the private key for example.com and example2.com, which may be owned or controlled by different entities. In such an embodiment, the secure session server 1620 indicates the domain or zone in which the client device 1610 is requesting a connection. … Upon receiving the hash value from the secure session server 1620, the key server 1630 matches that hash value with one of the hash values it generated to lookup the corresponding private key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cortez and Zhang to include the above limitation using the teaching of Pahl in order to store private key using an identifier and retrieves the requested private key using the identifier of the private key (see paragraph 279 pf Pahl).

Claims 8, 15, and 18 are rejected under the same reason set forth in rejection of claim 1:

As per claim 4 Cortez in view of Zhang and further in view of pahl discloses:
The verification server of claim 1, wherein the private key associated with the key identifier is retrieved after determining that the key identifier has not expired. (Paragraph 30 of Cortez, if the end of the session ID is reached prior to completing the target message, then the process can restart at the first session ID character in the session ID string). 

Claim 11 is rejected under the same reason set forth in rejection of claim 4:

As per claim 7 Cortez in view of Zhang and further in view of Pahl discloses:
The verification server of claim 1, wherein the limited-use keys are valid for one or more of: a predetermined time period or a predetermined number of uses. (Paragraph 30 of Cortez, if the end of the session ID is reached prior to completing the target message, then the process can restart at the first session ID character in the session ID string). 

Claims 14, 17, and 20 are rejected under the same reason set forth in rejection of claim 7:

Claims 2-3, 9-10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez (US Pub. No. 2007/0180230) in view of Zhang (2005/0154895) and further in view of Pahl (US Pub. No. 2015/0288514) and Laurila (US Pub. No. 2005/0152275).

As per claim 2:
The combination of Cortez, Zhang, and Pahl teaches the method of generating a public key by the server based on the received request from the client (see Fig. 2 of Cortez) but fails to disclose:
The verification server of claim 1, wherein the operations further include: generating a token in response to the message, wherein the token authorizes access to a resource; and transmitting the token to the access device.
However, in the same field of endeavor, Laurila teaches this limitation as, (Claim 25 of Laurila,  wherein a media authorization is performed between the first and second networks, a User Equipment (UE) sends an Authorization Token to the second network which Authorization Token represents a session being created in the first network, the Authorization Token being reported to a Mapping Function in a Lawful Interception (LI) information message which includes a user identity used in the second network, the Mapping Function activating interception in the first network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cortez, Zhang, and pahl to include the above limitation using the teaching of Laurila in order to authenticate the user and provide token to enhance the security of future communication. 

Claims 9, 16, and 19 are rejected under the same reason set forth in rejection of claim 2:

As per claim 3:
The combination of Cortez, Zhang, and Pahl teaches the method of generating a public key by the server based on the received request from the client (see Fig. 2 of Cortez) but fails to disclose:
The verification server of claim 2, wherein the token is transmitted to the access device via the client device.
However, in the same field of endeavor, Laurila teaches this limitation as, (Claim 25 of Laurila,  wherein a media authorization is performed between the first and second networks, a User Equipment (UE) sends an Authorization Token to the second network which Authorization Token represents a session being created in the first network, the Authorization Token being reported to a Mapping Function in a Lawful Interception (LI) information message which includes a user identity used in the second network, the Mapping Function activating interception in the first network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cortez, Zhang, and Pahl to include the above limitation using the teaching of Laurila in order to notify the network device/access device a secure session being created to the other network. 

Claim 10 is rejected under the same reason set forth in rejection of claim 3:

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez (US Pub. No. 2007/0180230) in view of Zhang (2005/0154895) and further in view of Pahl (US Pub. No. 2014/0006788) and Hemphill (US Pub. No. 2014/0181521).

As per claim 5:
The combination of Cortez, Zhang, and Pahl teaches the method of generating a public key by the server based on the received request from the client (see Fig. 2 of Cortez) but fails to disclose:
The verification server of claim 1, wherein receiving the request for the public key occurs after generating the public key, the private key, and the key identifier.
However, in the same field of endeavor, Hemphill teaches this limitation as, (paragraph 67 of Hemphill, as shown, block 501 may take place at some point in time before automation device 200 is manufactured, deployed, or placed into the field, retail, or distribution. Particularly, at block 501, a public-private key pair may be produced and associated with a Device ID corresponding to automation device 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cortez, Zhang and Pahl to include the above limitation using the teaching of Hemphill in order to improve the response time by pre-generating the public-private key pair and their identifier. 

Claim 12 is rejected under the same reason set forth in rejection of claim 5:

As per claim 6:
The combination of Cortez, Zhang, and Pahl teaches the method of generating a public key by the server based on the received request from the client (see Fig. 2 of Cortez) but fails to disclose:
The verification server of claim 1, wherein generating the public key, the private key, and the key identifier comprises generating a plurality of public keys including the public key, a plurality of private keys including the private key, and a plurality of Key identifiers including the key identifier prior to receiving the request, and wherein after receiving the request, the operations further include: selecting the public key from the plurality of public keys, the private key from the plurality of private keys, and the key identifier from the plurality of key identifiers. 
However, in the same field of endeavor, Hemphill teaches this limitation as, (paragraph 67 of Hemphill, as shown, block 501 may take place at some point in time before automation device 200 is manufactured, deployed, or placed into the field, retail, or distribution. Particularly, at block 501, a public-private key pair may be produced and associated with a Device ID corresponding to automation device 200) and (paragraph 10 of Hemphill, the processing circuit may be configured to execute instructions to cause the automation device to transmit a first communication to a remotely located provisioning service, the request including the device identifier encrypted using the public key, the first communication transmitted after a message originated by a computing device is received by the provisioning service, the message including the device identifier, the provisioning service having access to a database configured to store a plurality of device identifiers and corresponding private-public key pairs, each device identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cortez, Zhang, and Pahl to include the above limitation using the teaching of Hemphill in order to improve the response time by pre-generating the public-private key pair and their identifier. 

Claim 13 is rejected under the same reason set forth in rejection of claim 6:

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Spalka (US Pub. No. 2016/0140548). Spalka discloses:
A computer implemented method for generating a set of identifiers from a private key, the method comprising the steps of: calculating a set of public keys, wherein the private key and each public key of the set of public keys form an asymmetric cryptographic key pair; and outputting the identifiers comprising the public keys

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434